Case 19-22760-RAM Doc 21 Filed 11/21/19 Pagelof1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

In Re: PROCEEDING UNDER CHAPTER 13
CASE NO.: 19-22760-RAM
Lazaro Valle Monlina

Debtor /

OBJECTION TO CLAIM

IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
TO YOUR CLAIM

This objection seeks either to disallow or reduce the amount or change the priority status
of the claim filed by you or on your behalf. Please read this objection carefully to identify which
claim is objected to and what disposition of your claim is recommended. Upon the filing of this
objection an expedited hearing on this objection will be scheduled on the date already scheduled
for the confirmation hearing in accordance with Local Rule 3007-1(B)(2).

Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the debtor objects to the
following claim filed in this case:

 

Claim Basis for Objection and
No. Name of Claimant Recommended Disposition
3 TD Retail Card Services This claim does not belong to debtor;

therefore, this claim should be Stricken and
Disallowed and not entitled to further
distribution from the Chapter 13 Trustee.

The undersigned acknowledges that this objection and the notice of hearing for this objection will
be served on the claimant and the debtor at least fourteen (14) calendar days prior to the
confirmation hearing date and that a certificate of service conforming to Local Rule 2002-1(F)

must be filed with the court when the objection and notice of hearing are served.

DATED:_ 11/21/2019
Respectfully submitted,

Law Offices of Patrick L Cordero, Esq.
Attorney for Debtor

7333 Coral Way

Miami, Florida 33155

Tel: (305) 445-4855

/s/ (FILED ECF) (The Debtor's Attorney)
[ | Patrick L. Cordero, Esq., FL Bar No. 801992
[ x ] Miriam V. Marenco, Esq., FL Bar No. 86115
[ ] Michael Bohorquez, Esq. FL Bar No. 1015522
